DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 November 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 August 2021 has been considered by the examiner. The examiner notes the document submitted by Applicant appears to be incomplete, and so the reference has been struck through. However, the examiner has provided the full copy of the reference for the record.
 
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
Claim 1, line 8: “from 1 ro 10 parts” should read “from 1 to
Claim 16, lines 2-5: “adhesive layers interposed between the core material layer and the metal layers, wherein the adhesive layers comprise a resin having a polar group in a side chain, the core material comprises 1 to 10 parts by mass of the polyvinyl acetal resin” is a repetition of limitations of claim 1 (see claim 1, lines 4-5, 8, and 10). It is suggested that Applicant remove these recitations. See 37 C.F.R. 1.71(a), which requires the specification to be made in “full, clear, concise, and exact terms”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 8,
With respect to claim 9, the claim recites “The flame-retardant metal-resin composite material according to Claim 6” in lines 1-2. The claim is indefinite because claim 6 has been cancelled. For the purposes of examination, claim 9 has been interpreted as if it is dependent upon claim 1.
Claim 21 is rejected under 35 U.S.C. 112(b) due to its dependency on claim 8.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With respect to claim 17,
With respect to claim 18, the claim recites “further comprising adhesive layers interposed between the core material layer and the metal layers, wherein the adhesive layers comprise a resin having a polar group in a side chain” in lines 2-4. The claim fails to further limit claim 3, which depends from claim 1 or claim 2. Claim 1 already recites “adhesive layers interposed between the core material layer and the metal layers” (line 4) and “the adhesive layers comprise a resin having a polar group in a side chain” (line 10).
With respect to claim 19, the claim recites “further comprising adhesive layers interposed between the core material layer and the metal layers, wherein the adhesive layers comprise a resin having a polar group in a side chain” in lines 2-4. The claim fails to further limit claim 4, which depends from claim 1. Claim 1 already recites “adhesive layers interposed between the core material layer and the metal layers” (line 4) and “the adhesive layers comprise a resin having a polar group in a side chain” (line 10).
With respect to claim 20, the claim recites “further comprising adhesive layers interposed between the core material layer and the metal layers, wherein the adhesive layers comprise a resin having a polar group in a side chain” in lines 2-4. The claim fails to further limit claim 5, which depends from claim 1. Claim 1 already recites “adhesive layers interposed between the core material layer and the metal layers” (line 4) and “the adhesive layers comprise a resin having a polar group in a side chain” (line 10).
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-10, 13-14, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al. (US 2017/0298213 A1, “Dittmar”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”), Muraki et al. (JP H09-314734 A, “Muraki”), and the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)). .
With respect to claims 1, 3, 8-10, 18, and 21, Dittmar discloses metal composite panels with a core composition (Abstract) comprising a polymer material and aluminum hydroxide, i.e. metal hydroxide ([0006]); the core composition is sandwiched between aluminum sheets ([0001]), i.e. metal layers are stacked on both surfaces of the core material layer. Dittmar further discloses the amount of polymer ranges from about 4 wt.-% to about 9 wt.-% ([0014]) and the amount of the aluminum hydroxide, i.e. metal hydroxide, is greater than or equal to about 90 wt.-% ([0017]), which falls within the ranges claimed. Dittmar discloses the polymeric core composition passes the Euroclass A2 fire safety tests, which require the polymer core material to have a calorific potential maximum of 3.0 MJ/kg ([0004-0005]), i.e. the combustion calorific value of the core material layer is 3.0 MJ/kg or less.
While Dittmar discloses the core composition is a polymer, including any suitable polymer used in the composite panel art may be used ([0013]), Dittmar does not disclose that the polymer is a polyvinyl acetal resin.
Fujiwara teaches a resin composition exhibiting excellent high-temperature physical properties and containing an inorganic compound ([0055]) where the resin includes polyvinyl acetal resins ([0056]), the inorganic compound includes alumina ([0077]), and the resin composition further includes a flame retardant ([0115]) such as aluminum hydroxide ([0116]).
Dittmar and Fujiwara are analogous inventions in the field of resins containing flame retardants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core composition polymer of Dittmar to be made from polyvinyl acetal as taught by Fujiwara in order to provide a core layer exhibiting excellent high-temperature physical properties ([0055]).
While Dittmar in view of Fujiwara discloses the use of adhesive layers between the core and metal layers (Dittmar, [0032]), Dittmar in view of Fujiwara does not disclose wherein the adhesive layers comprise a resin having a polar group in a side chain.
Muraki teaches a flame-retardant metal resin composite plate where a metal sheet is bonded on both sides of a resin sheet ([0001]), i.e. a flame-retardant metal-resin composite in which metal layers are respectively stacked on both surfaces. The resin contains inorganic filler such as aluminum hydroxide, magnesium hydroxide, and calcium hydroxide, i.e. metal hydroxide, ([0011]) and thus corresponds to the claimed core material. Adhesive films are between the metal sheets and the resin material ([0020]), i.e. adhesive layers are interposed between the core material layer and the metal layers stacked on both surfaces of the core material layer. The adhesives include ethylene-acrylic acid copolymer ([0020]). As evidenced by Sigma Aldrich, ethylene-acrylic acid copolymer (also known as poly(ethylene-co-acrylic acid)) has the structure shown below which has a carboxyl group, which is a polar group. Ethylene-acrylic acid copolymer is an olefin copolymer since it is identical to that mentioned by Applicant as an example of an olefin copolymer (see instant specification, [0030]). While there is no explicit teaching that the carboxyl group is a side chain, ethylene-acrylic acid copolymer necessarily has a carboxyl group in a side chain as seen below. Further, given that 

Dittmar in view of Fujiwara and Muraki are analogous inventions in the field of flame retardant metal composites.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal composite sheet of Dittmar in view of Fujiwara to have adhesive layers as taught by Muraki in order to provide a metal composite sheet for building materials that is effectively adhered. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
While there is no explicit disclosure from Dittmar in view of Fujiwara and Muraki regarding a surface material peel strength of 2.4 N/mm or more, given that Dittmar in view of Fujiwara and Muraki discloses an identical article made of identical materials as that presently claimed, then it is clear the article of Dittmar in view of Fujiwara and 
With respect to claim 2, while there is no explicit disclosure from Dittmar in view of Fujiwara and Muraki regarding the core material exhibiting a maximum temperature increase of 50°C or less when the core material is heated at 750°C for 20 minutes in a test compliant with an ISO 1182 testing method, given that Dittmar in view of Fujiwara and Muraki discloses an identical article made of identical components as that presently claimed, then it is clear the article of Dittmar in view of Fujiwara and Muraki would necessarily inherently have a core material exhibiting a maximum temperature increase of 50°C or less when the core material is heated at 750°C for 20 minutes in a test compliant with an ISO 1182 testing method.
With respect to claim 13,
With respect to claim 14, Dittmar discloses the polymeric core composition passes the Euroclass A2 fire safety tests, which require the polymer core material to have a calorific potential maximum of 3.0 MJ/kg ([0004-0005]), i.e. the combustion calorific value of the core material layer is 3.0 MJ/kg or less, which overlaps with that presently claimed. While there is no explicit disclosure from Dittmar in view of Fujiwara and Muraki regarding the metal-resin composite material having a surface material peel strength of 6.7 N/mm or more and 9.4 N/mm or less, given that Dittmar in view of Fujiwara and Muraki discloses an identical article made of identical materials as that presently claimed, then it is clear the article of Dittmar in view of Fujiwara and Muraki would necessarily inherently have a surface material peel strength of 6.7 N/mm or more and 9.4 N/mm or less.
With respect to claim 17, Dittmar in view of Fujiwara and Muraki discloses adhesive layers interposed between the core material layer and the metal layers, wherein the adhesive layers comprise a resin having a polar group in a side chain as set forth above (see paragraphs 21-30).

Claims 4, 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al. (US 2017/0298213 A1, “Dittmar”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”), Muraki et al. (JP H09-314734 A, “Muraki”) and the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)) as applied to claim 1 above, and further in view of Fukaya et al. (JP 2017-071771 A, “Fukaya”). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the IDS filed 05 March 2020. It is noted that the disclosure of Fukaya is .
With respect to claim 4, Dittmar in view of Fujiwara and Muraki does not disclose the tensile strength of the polyvinyl acetal resin.
Fukaya teaches a polyvinyl acetal resin useful for building materials having a tensile breaking strength, i.e. tensile strength, of 20 MPa or more (Page 3, “The polyvinyl acetal resin composition of the present invention…”), which overlaps with that presently claimed.
Dittmar in view of Fujiwara and Muraki and Fukaya are analogous inventions in the field of building materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl acetal resin of Dittmar in view of Fujiwara and Muraki to be the polyvinyl acetal resin as taught by Fukaya in order to provide a polyvinyl acetal with desired tensile strength suitable for building materials (Fukaya, page 3, “The polyvinyl acetal resin composition of the present invention…”).
With respect to claim 12, Dittmar in view of Fujiwara and Muraki does not disclose wherein the polyvinyl acetal is polyvinyl butyral.
Fukaya teaches a polyvinyl acetal used in building materials (Page 3, 1st full paragraph, “…the polyvinyl acetal resin composition of the present invention can be used…for building materials”). The polyvinyl acetal is polyvinyl butyral and provides excellent adhesion to the adherend and is excellent in light resistance and weather resistance (Page 3, 3rd full paragraph, “That is, it is preferable that the polyvinyl acetal is polyvinyl butyral… The polyvinyl butyral appropriately exhibits an adhesive force to the adherend, and is also excellent in light resistance, weather resistance…”).
Dittmar in view of Fujiwara and Muraki and Fukaya are analogous inventions in the field of polyvinyl acetals for building materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl acetal of Dittmar in view of Fujiwara and Muraki to be polyvinyl butyral as taught by Fukaya in order to provide a resin that provides excellent adhesion to the adherend and is excellent in light resistance and weather resistance (Fukaya, page 3, 3rd full paragraph, “That is, it is preferable that the polyvinyl acetal is polyvinyl butyral… The polyvinyl butyral appropriately exhibits an adhesive force to the adherend, and is also excellent in light resistance, weather resistance…”).
With respect to claim 16, Dittmar in view of Fujiwara and Muraki discloses adhesive layers interposed between the core material layer and the metal layers, wherein the adhesive layers comprise a resin having a polar group in a side chain as set forth above (see paragraphs 21-30). Dittmar in view of Fujiwara and Muraki further discloses the amount of polyvinyl acetal ranges from about 4 wt.-% to about 9 wt.-% (Dittmar, [0014]) and the amount of the aluminum hydroxide, i.e. metal hydroxide, is greater than or equal to about 90 wt.-% (Dittmar, [0017]), which falls within the ranges claimed.
Dittmar in view of Fujiwara and Muraki does not disclose wherein the polyvinyl acetal resin is a polyvinyl butyral resin.
Fukaya teaches a polyvinyl acetal used in building materials (Page 3, 1st full paragraph, “…the polyvinyl acetal resin composition of the present invention can be used…for building materials”). The polyvinyl acetal is polyvinyl butyral and provides excellent adhesion to the adherend and is excellent in light resistance and weather resistance (Page 3, 3rd full paragraph, “That is, it is preferable that the polyvinyl acetal is polyvinyl butyral… The polyvinyl butyral appropriately exhibits an adhesive force to the adherend, and is also excellent in light resistance, weather resistance…”).
Dittmar in view of Fujiwara and Muraki and Fukaya are analogous inventions in the field of polyvinyl acetals for building materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl acetal of Dittmar in view of Fujiwara and Muraki to be polyvinyl butyral as taught by Fukaya in order to provide a resin that provides excellent adhesion to the adherend and is excellent in light resistance and weather resistance (Fukaya, page 3, 3rd full paragraph, “That is, it is preferable that the polyvinyl acetal is polyvinyl butyral… The polyvinyl butyral appropriately exhibits an adhesive force to the adherend, and is also excellent in light resistance, weather resistance…”).
With respect to claim 19, Dittmar in view of Fujiwara and Muraki discloses adhesive layers interposed between the core material layer and the metal layers, wherein the adhesive layers comprise a resin having a polar group in a side chain as set forth above (see paragraphs 21-30).

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al. (US 2017/0298213 A1, “Dittmar”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”), Muraki et al. (JP H09-314734 A, “Muraki”), and the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)) as applied to claim 1 above, and further in view of Watanabe et al. (US 2016/0214293 A1, “Watanabe”). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the IDS filed 05 March 2020.
With respect to claim 5, Dittmar in view of Fujiwara and Muraki does not disclose wherein the polyvinyl acetal resin has a melt viscosity of 3,000 Pa·s or less.
Watanabe teaches polyvinyl acetal having a low melt viscosity contributes to less residual voids ([0059]).
Dittmar in view of Fujiwara and Muraki and Watanabe are analogous inventions in the field of polyvinyl acetals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the melt viscosity of the polyvinyl acetal of Dittmar in view of Fujiwara and Muraki, including values presently claimed, in order to form less residual voids as taught by Watanabe (Watanabe, [0059]).
With respect to claim 20, Dittmar in view of Fujiwara and Muraki discloses adhesive layers interposed between the core material layer and the metal layers, wherein the adhesive layers comprise a resin having a polar group in a side chain as set forth above (see paragraphs 21-30).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al. (US 2017/0298213 A1, “Dittmar”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”), Muraki et al. (JP H09-314734 A, “Muraki”), and the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)) as applied to claim 1 above, and further in view of Sawada et al. (EP 1 429 400 B1, “Sawada”). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the IDS filed 05 March 2020.
With respect to claim 11, Dittmar in view of Fujiwara and Muraki does not disclose wherein the polyvinyl acetal resin comprises 1-50 mol% of α-olefin units having 4 or less carbon atoms.
Sawada teaches a polyvinyl acetal resin having ethylene in a random basis as a constituent unit of a main chain, which provides a polyvinyl acetal with reduced viscosity and improved flexibility, heat resistance, adhesive property, humidity resistance, thermal decomposition, and solvent solubility ([0023]). Sawada further teaches the polyvinyl acetal resin has an ethylene content of 1-20 mol% ([0032]), which overlaps with the claimed amount. It is well known in the art that ethylene is an α-olefin having 2 carbon atoms, making the polyvinyl acetal resin with 1-20 mol% ethylene a resin having α-olefin units with 4 or less carbon atoms.
Dittmar in view of Fujiwara and Muraki and Sawada are analogous inventions in the field of polyvinyl acetals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl acetal of Dittmar in view of Fujiwara and Muraki to contain 1-20 mol% ethylene as taught by Sawada in order to .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al. (US 2017/0298213 A1, “Dittmar”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”), Muraki et al. (JP H09-314734 A, “Muraki”), and the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)) as applied to claim 1 above, and further in view of Fukaya et al. (JP 2017-071771 A, “Fukaya”) and Watanabe et al. (US 2016/0214293 A1, “Watanabe”). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the IDS filed 05 March 2020. It is noted that the disclosure of Fukaya is based off a machine translation of the reference included with the Office action mailed 28 July 2021.
With respect to claim 22, Dittmar discloses the metal layers are aluminum ([0001], [0030]) and have a thickness of about 0.5 mm each ([0046]). The metal hydroxide is aluminum hydroxide (Dittmar, [0006]). The aluminum hydroxide, i.e. metal hydroxide, is present in an amount of greater than or equal to about 90 wt.-% (Dittmar, [0017]). Muraki teaches adhesive layers between the metal sheets and the resin material ([0020]), i.e. adhesive layers interposed between the core material layer and the metal layers stacked on both surfaces of the core material as set forth above. The adhesives include ethylene-acrylic acid copolymer or ethylene-vinyl acetate copolymer (Muraki, [0020]). Fujiwara teaches a resin exhibiting excellent high-temperature physical properties and containing an inorganic compound ([0055]) where the resin includes 
However, Dittmar in view of Fujiwara and Muraki does not disclose wherein the polyvinyl acetal resin is a polyvinyl butyral resin having a hydroxyl group mass concentration of 10 to 40 mass%, a combustion calorific value of 40 MJ/kg or less, a tensile strength of 30 MPa or more, and a melt viscosity of 3,000 Pa·s or less.
Fukaya teaches a polyvinyl acetal resin useful for building materials having a tensile breaking strength, i.e. tensile strength, of 20 MPa or more (Page 3, “The polyvinyl acetal resin composition of the present invention…”), which overlaps with that presently claimed. The polyvinyl acetal includes polyvinyl butyral, as it provides excellent adhesion to the adherend, light resistance, and weather resistance (Page 3, 3rd full paragraph, “That is, it is preferable that the polyvinyl acetal is polyvinyl butyral… The polyvinyl butyral appropriately exhibits an adhesive force to the adherend, and is also excellent in light resistance, weather resistance…”). The polyvinyl acetal has a hydroxyl group content of 16 mol% to 45 mol% in order to provide high adhesion and improved moisture and weather resistance (Page 3, “The lower limit of hydroxyl group content… of the polyvinyl acetal is preferably 16 mol%, and the preferred upper limit is 45 mol%. When the amount of the hydroxyl group is within this range, high adhesion to the adherend can be exhibited, and moisture resistance and weather resistance can be improved”). While Fukaya teaches the hydroxyl group content being on a mol% basis rather than the claimed mass% basis, it is the examiner’s position that due to the broad 
Dittmar in view of Fujiwara and Muraki and Fukaya are analogous inventions in the field of polyvinyl acetals for building materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl acetal resin of Dittmar in view of Fujiwara and Muraki to be polyvinyl butyral as taught by Fukaya in order to provide a resin that is excellent in adhesion to the adherend, light resistance, and weather resistance (Fukaya, page 3, 3rd full paragraph, “That is, it is preferable that the polyvinyl acetal is polyvinyl butyral… The polyvinyl butyral appropriately exhibits an adhesive force to the adherend, and is also excellent in light resistance, weather resistance…”).
Dittmar in view of Fujiwara, Muraki, and Fukaya does not disclose wherein the polyvinyl acetal resin has a melt viscosity of 3,000 Pa·s or less.
Watanabe teaches a polyvinyl acetal having a low melt viscosity contributes to less residual voids ([0059]).
Dittmar in view of Fujiwara, Muraki, and Fukaya and Watanabe are analogous inventions in the field of polyvinyl acetals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the melt viscosity of the polyvinyl acetal of Dittmar in view of Fujiwara, Muraki, and Fukaya, including over values presently claimed, in order to form less residual voids as taught by Watanabe (Watanabe, [0059]).
Regarding the combustion calorific value of the polyvinyl acetal resin being 40 MJ/kg or less, while there is no explicit disclosure from Dittmar in view of Fujiwara, 
Alternatively, Dittmar discloses the polymeric core composition passes the Euroclass A2 fire safety tests, which require the polymer core material to have a calorific potential maximum of 3.0 MJ/kg ([0004-0005]), i.e. the combustion calorific value of the core material layer is 3.0 MJ/kg or less. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the combustion calorific value of the polyvinyl acetal resin of Dittmar in view of Fujiwara, Muraki, Fukaya, and Watanabe, including over values presently claimed, in order to provide a metal composite panel that passes the Euroclass A2 fire safety tests.
Regarding the metal-resin composite having a surface material peel strength of 6.7 N/mm or more and 9.4 N/mm or less, while there is no explicit disclosure from Dittmar in view of Fujiwara, Muraki, Fukaya, and Watanabe of the surface material peel strength, given that Dittmar in view of Fujiwara, Muraki, Fukaya, and Watanabe discloses an identical article made of identical materials as that presently claimed, then it is clear the article of Dittmar in view of Fujiwara, Muraki, Fukaya, and Watanabe would necessarily inherently have a surface material peel strength of 6.7 .
Response to Arguments
Due to the cancellation of claim 6, the 35 U.S.C. 103 rejection of claim 6 is withdrawn.
Due to the amendment to claim 1, the 35 U.S.C. 103 rejections of claims: 1-3 and 13-14 over Muraki in view of Fujiwara; 4 and 12 over Muraki in view of Fujiwara and Fukaya; 5 over Muraki in view of Fujiwara and Watanabe; 6, 8-9, 17-18, and 21 over Muraki in view of Fujiwara and the evidence provided by Sigma Aldrich; 11 over Muraki in view of Fujiwara and Sawada; 19 over Muraki in view of Fujiwara, Fukaya, and the evidence provided by Sigma Aldrich; and claim 20 over Muraki, Fujiwara, Watanabe, and the evidence provided by Sigma Aldrich are withdrawn. However, the claims remain rejected under 35 U.S.C. 103 as set forth above.

Applicant’s arguments filed 26 November 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections, Applicant argues Dittmar in view of Fujiwara does not disclose the invention of claim 1. Specifically, Applicant argues Dittmar in view of Fujiwara does not disclose adhesive layers interposed between the core material layer and the metal layers, wherein the adhesive layers comprise a resin having a polar group in a side chain. Applicant further argues the dependent claims should be allowed because Applicant believes the references do not disclose the 
In response to Applicant’s argument that Dittmar in view of Fujiwara does not disclose the claimed adhesive layers, the examiner acknowledges that Dittmar in view of Fujiwara discloses adhesive layers between the metal layer and the core material layer (Dittmar, [0032]), but these adhesive layers are not those presently claimed. However, upon further consideration and search, Muraki teaches a flame-retardant metal composite plate where a metal sheet is bonded on both sides of a resin sheet ([0001]), corresponding to the presently claimed flame-retardant metal-resin composite in which metal layers are respectively stacked on both surfaces of the core material layer. The resin contains inorganic filler, such as aluminum hydroxide, magnesium hydroxide, and calcium hydroxide, i.e. metal hydroxide ([0011]), corresponding to the claimed core material. Adhesive films are between the metal sheets and the resin material ([0020]), corresponding to the adhesive layers interposed between the core material layer and the metal layers stacked on both surfaces of the core material layer. The adhesives include ethylene-acrylic acid copolymer ([0020]), which is a resin having a polar group as set forth in the above rejections. Dittmar in view of Fujiwara and Muraki are analogous inventions in the field of flame-retardant metal composites. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal composite sheet of Dittmar in view of Fujiwara to have adhesive layers taught by Muraki in order to provide a metal composite sheet for building materials that is effectively adhered. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Thus, Dittmar in view of Fujiwara and Muraki discloses the invention of claim 1 as set forth in the above rejections.
Further, the dependent claims are rejected under 35 U.S.C. 103 as set forth above, and thus no claims are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787